September 03, 2004


Mr. G. Luke Ashley
Thompson & Knight, L.L.P.
1700 Pacific Avenue, Suite 3300
Dallas, TX 75201-4693
Mr. Luke Madole
Carrington Coleman Sloman & Blumenthal, L.L.P.
200 Crescent Court, Suite 1500
Dallas, TX 75201

RE:   Case Number:  02-0690
      Court of Appeals Number:  05-02-01104-CV
      Trial Court Number:  01-7465-C

Style:      IN RE  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND FOUR
      PARTNERS, L.L.C. D/B/A PRIZM PARTNERS

Dear Counsel:

      Today the Supreme Court of Texas granted  the  motion  to  amend  real
parties in interest's response and delivered the enclosed  opinions  in  the
above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Earl Bullock       |
|   |Ms. Lisa Matz          |
|   |Honorable Robert C.    |
|   |Jenevein               |